Citation Nr: 0214435	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  98-13 945A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the claims on appeal. 

The Board notes that during an August 2002 Video Conference 
hearing before the undersigned, the veteran withdrew from 
appellate review the issue of entitlement to service 
connection for hypertension.  See 38 C.F.R. § 20.204 (20021).  
In correspondence from the veteran received in August 2002, 
he appears to have raised a claim for a total disability 
rating based upon individual unemployability and due to 
service-connected disabilities (TDIU).  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Postoperative residuals, right shoulder disorder are not 
of service origin. 

2.  The cervical spine disorder is not of service origin. 


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in 
or aggravated by military service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2002).

2.  A chronic right shoulder disability was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) now codified at §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the relevant statement of 
the case and supplemental statements of the case.  He was 
notified of the VCAA and the fact that the VA would obtain 
any evidence he identified in a March 2001 letter.  The 
record shows that all pertinent evidence has been obtained 
and the Board finds that the VA has satisfied the provisions 
of the VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 
(2002).

The service medical records show that the veteran was seen at 
the dispensary during September 1975 for complaints of a 
stiff neck after sustaining an injury playing football.  The 
assessments at that time included cervical spasm and muscle 
spasm.  In March 1976 he was seen for complaints of shoulder 
pain with a history of injury in a basketball game.  The 
impression then was muscle strain/bruise.  The report of an 
X-ray examination in April 1976 showed no abnormality of the 
cervical spine.  In September 1976 the veteran was seen for 
neck pain after sustaining an injury playing football.  He 
continued to be treated in September 1976 for neck pain.  
Later in September 1976 for treated for complaints of 
cervical spine pain following tackle football.  The 
assessment was strain without spasm of the levator scapula 
and upper trapezius.  Subsequently, x-rays were recommended 
for a possible fracture of the C4.

In November 1976 the veteran was seen for complaints of back 
and neck problems from football injuries.  The examiner made 
findings that nothing significant was noted, and the 
assessment was possible pinched nerve or muscle strain.

Service medical records between January and July 1977 show 
that the veteran was seen periodically for complaints of 
neck, upper back and right shoulder pain with diagnoses and 
assessments including muscle strain, muscle spasm, and neck 
pain.  

In August 1977 he was treated for a right shoulder injury 
which occurred 10 hours earlier.  The right shoulder and arm 
were immobilized with an anatomical splint.  The impression 
was soft tissue injury and acromioclavicular sprain.  X-rays 
were negative.  During the June 1978 discharge examination, 
the clinical evaluation of the spine and other 
musculoskeletal system was normal.

Private medical records show that the veteran was seen in 
December 1994.  These reflect that he had slipped and fallen 
in October 1994, landing on his shoulder and was still having 
trouble with his shoulder.  The assessment was that there was 
an anterior tear.  A MRI in December 1994 showed a rotator 
cuff tear and an anterior labral avulsion of the right 
shoulder.  The examiner advised the veteran to have this 
surgically treated.  The veteran underwent surgery in January 
1995 for right shoulder rotator cuff tear.  The postoperative 
diagnosis was rotator cuff tear, anterior instability, and 
impingement ACL arthritis.

A private medical record of treatment in April 1996 reflects 
a history of being involved in a motor vehicle accident in 
January 1996.  He had had immediate neck pain at the time of 
the accident and went to the emergency room where X-rays were 
made that revealed marked degenerative changes at C4/5 and 
mild changes at C5/6 and C6/7.  That record shows that the 
veteran had continued complaints of stiffness, soreness and 
pain on motion.

A July 2001 private MRI report contains a conclusion that 
there was severe, diffuse cervical spondylosis with disc 
bulging and osteophyte deforming the spinal cord at C3-4, C4-
5, C5-6, and C8-7.  There was foramen compromise at multiple 
levels as described within the report.

Private medical records in October 2001 reflect a history 
indicating that the veteran had had neck pain since October 
2000 when he hit his head on a car and thereby jamming his 
neck downward.  The veteran complained of tingling, weakness, 
numbness and shooting pain in the neck, right shoulder and 
hand.  After examination, the assessments were (1) herniated 
cervical disc, (2) cervical compression fracture, (3) no 
myelopathy or radiculopathy, and (4) spondylosis.  He 
continued to receive treatment at private facilities for his 
disorders.

A VA examination was conducted in October 2001.  At that time 
the examiner noted that review of the claims file revealed 
the following.  First, they revealed that the veteran had 
been seen in clinics during service due to neck pain while 
playing football, and sustained a neck injury when he fell 
backwards.  For this he had been treated conservatively and 
symptoms subsided without any eventual complaints.  Secondly, 
the service medical records revealed that he had also been 
seen during service with right shoulder pain without any 
dislocation, and was treated conservatively.  X-rays at that 
time had been normal and symptoms subsided with no subsequent 
complaints at the time of leaving service.  

During the October 2001 examination, the examiner noted a 
past five-year history of neck pain and a history of rotator 
cuff surgery on the right and left side during the early and 
mid-1990's.  The left shoulder surgery was associated with an 
injury at that time to the left shoulder.  The veteran 
complained of occasional stiffness; and he had neck pain on 
and off during the last five years, with pain mostly on the 
right side of the neck, and occasionally the middle.  
Occasionally he had pain radiation or tingling in either 
upper extremity, however, without any particular dermatomal 
patterns.  He denied any problems with the shoulder except 
for occasional stiffness.  X-rays of the right shoulder 
showed two orthopedic pins in the radial head due to tendon 
repair.  Degenerative changes were not in the distal clavicle 
of the acromioclavicular joint of the right shoulder.  

After examination, the October 2001 examination report 
contains impressions of 
(1) degenerative joint disease, cervical spine; and (2) 
status post rotator cuff repair of both shoulders; (3) 
chronic neck pain and shoulder pain due to (1) and (2).  

At the conclusion of the report the examiner made the 
following comments and opinion.  The examiner noted that 
claims file review and reports from private physicians 
indicated that the veteran was involved in a motor vehicle 
accident in 1996 and also sustained injuries to both 
shoulders several years after service.  X-rays of the 
cervical spine in 1996 revealed multilevel degenerative joint 
disease with bone spurs and degenerative disc disease.  Based 
on the examination findings and review of the records, the 
examiner opined that he did not think the degenerative joint 
disease of the cervical spine and rotator cuff problems of 
the right or left shoulder were related to the incidents of 
neck and shoulder pain while in service.  The examiner 
concluded with an opinion that it was more likely due to the 
latter events after service and advancing age than due to the 
injury he sustained while in service.  

Video Conference hearings were held before the Board in 
January 1999 and in August 2002.  During those hearings the 
veteran provided testimony concerning the manifestations of 
his cervical spine and right shoulder disabilities and their 
relationship to service.

Analysis

Under pertinent law and VA regulations, service connection 
may be granted for a disability, which was incurred during 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Arthritis may also be presumed to have been incurred during 
active military service if it is manifest to a degree of 10 
percent within the first year following active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303

The veteran is qualified to report his symptoms and injuries.  
He does not have the medical training or expertise necessary 
to render medical findings or opinions. Moray v. Brown, 5 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In this regard the service medical records show that the 
veteran was treated frequently during service for injuries 
and problem associated with the cervical spine and right 
shoulder.  However x-rays showed no abnormality.  
Additionally at the time of the separation examination the 
spine and right shoulder were clinically evaluated as normal. 

After service, the first medical evidence referable to the 
right shoulder is contained in treatment records in 1994, 
showing that the veteran slipped and fell injuring his right 
shoulder in October 1994.  Examination at that time showed a 
rotator cuff tear and anterior labral avulsion, for which the 
veteran underwent surgery in January 1995.  This treatment is 
more than 15 years after service.

The first medical evidence after service of a cervical spine 
disorder is contained in a private treatment record of April 
1996, which indicated complaints of neck pain after a January 
1996 motor vehicle accident.  This treatment is more than 17 
years after service.

The October 2001 VA examination report contains an opinion 
that the degenerative joint disease of the cervical spine and 
the rotator cuff problems of the right shoulder were not 
related to the incidents of neck and shoulder pain while in 
service.  That report concluded with an opinion that it was 
more likely that these disorders were due to events since 
service as well as advancing age.  The medical evidence does 
not contradict this opinion.  

Thus based on a review of the medical evidence of record as 
discussed above, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for cervical spine and right shoulder 
disabilities. 


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




